Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
As an initial matter, although it was stated (see Remarks p. 4) that the informalities in the claims as previously pointed out in the last Office Action was fixed, this was not the case, and these and other informalities are once again pointed out in the present Office Action.
Applicant's arguments have been fully considered but they are not persuasive. The applicants’ argument that the claim limitations (of the independent Claim 1) are not directed to an abstract idea (Remarks, pp. 17-27) is refuted. As pointed out the substantive claim limitations are directed towards partitioning a set of obtained features from a dataset, encoding/putting these features in a dataframe, combining features, calculating a score for each feature to determine a top feature and providing this top feature for machine learning. These are all “Mathematical Concepts” that would be based on mathematical relationships and calculations. Moreover, these are also “Mental Processes” that are based on evaluation, judgement and forming an opinion, since one can determine/rank mentally a set of features and determine the best/top ranked feature. The applicants’ makes repeated quotations from the specification pertaining to the DBMLII (see for example Remarks p. 25) as a practical integrated application (see Remarks p. 27), however, the Examiner points out that independent Claim 1, for example, only goes so far as providing features to a machine learning structure and no practical application is further recited in the claim.

In regards to the applicants’ arguments pertaining to the 35 USC 112 issues in the claims (Remarks, p. 36). The Examiner points out again that in the English language there are two indefinite articles “a” and “an” that are used before a noun when its identity is unknown (or used for the first time, as in claims). Once known, or previously described, the definite article “the” is then used (as in the claims). Indefiniteness in any way that obfuscates the claim limitations will invoke issues pertaining to 35 USC 112. The rejections are therefore maintained.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In Claim 1, line 11, “datastructures” (emphasis added) was probably meant to be datastructure (there is still a 35 USC 112 issue regarding this, see below).
the score; and in line 4, “the dependence” was probably meant to be a dependence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 8, recites the limitation “a set of features”. It is unclear if this is the same/different “set of features” previously recited in the claim. Dependent claims are also subsequently rejected. 
Claim 1, line 6 recites, “processor-executable instructions”. It is unclear whether these are the same/different processor-executable instructions previously recited in the claim. Dependent claims are also subsequently rejected.
Claim 1, lines 8 and 10 recites, “the dataset” which lacks antecedent basis (see also Claims 3, 4 and 6. Is this meant to be: the features dataset datastructure? Which also 
Claim 1, line 7 recites the limitation “at least one processor”. It is unclear if this is the same/different “at least one processor” previously recited. This limitation is further recited the claim, as well as in Claims 3-6 and 15, singularly or multiple times. The dependent Claims 2-15 are also subsequently rejected.
Additionally, Claim 1, lines 5-6, recites the limitation “the component collection storage structured with processor-executable instructions”. It is unclear what this limitation is trying to convey (is this meant to be: the component collection storing the processor-executable instructions? The Examiner will interpret as such). Dependent claims are also subsequently rejected. 
Additionally, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 1 recites the determination of “top features” from a plurality steps which would be dependent on the dynamic feature determining component (see Fig. 3; paragraph 136). Dependent claims are also subsequently rejected. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 7 recites the limitation “a features dataset datastructure”. The specification does not support this limitation. Dependent claims are also subsequently rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10-12 and 15; and Claim 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 4-10 of copending Application No. 15/816,644 and Claims 1 and 5 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious for one of ordinary skill in the art, given the reference applications claims, to deduce the inventive concept and respective claims of the currently examined application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at independent Claim 1, we see the limitations of partitioning a set of obtained features from a dataset, encoding/putting these features in a dataframe, calculating a score for each feature to determine a top feature, combining features and providing this top feature for machine learning. These are all “Mathematical Concepts” that would be based on mathematical relationships and calculations. Moreover, these are also “Mental Processes” that are based on evaluation, judgement and forming an opinion, since one can determine/rank mentally a set of features and determine the best/top ranked feature. Dependent Claim 2 only describes the dataset and does not negate the abstract idea. Dependent Claim 3 determines/filter which data in the dataset results in a conversion which is an observation/evaluation concept that is part of a Mental Process. 
This judicial exception is not integrated into a practical application. The claims only recite the additional elements of “a processor” or “at least one processor” at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-9, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2018/0300333 A1, in view of Cronin et al., US 2016/0364420 A1.

Regarding Claim 1, Wang teaches:
A machine learning structure generator accelerator apparatus, comprising: at least one memory; a component collection stored in the at least one memory: at least one processor disposed in communication with the at least one memory, the at least one processor executing processor-executable instructions from the component collection storage structured with processor-executable instructions comprising: (Figs. 2, 6; paragraphs 38, 45, 65: wherein it is collectively described the machine learning model, feature discovery/determination, and the various hardware and processing instructions used to implement the proposed invention):
obtain, via at least one processor, a features dataset datastructure comprising a set of features (paragraph 45: dataset with features);
determine, via at least one processor, a set of features in the dataset to combine into a combined feature; add, via at least one processor, the combined feature to the dataset (paragraphs 5, 58: merging feature sets to generate a combined feature subset); 
calculate, via at least one processor, a score for each feature in the features dataframe (paragraphs 18, 38: the ranking/scoring of individual features as one of the two ways in feature selection. Examiner’s note: this is well known as pointed out in the furnished NPL reference of Kaushik, see p. 4, “features are selected on the basis of their scores”); 
determine, via at least one processor, top features in the features dataframe based on the calculated scores; and provide, via at least one processor, the determined top features to a machine learning structure generator (paragraphs 18, 21, 38-39, 45: wherein it is discussed the ranking/scoring of features for determining and providing the best/top features for use in the predictive model).
Although Wang may have taught partitioning of data (see paragraph 43 for example), Cronin in a similar endeavor of machine learning more explicitly shows the following:
partition, via at least one processor, contents of the dataset into a features dataframe and a labels dataframe;
encode, via at least one processor, features data in the features dataframe (paragraphs 133-134, 138, 140, 142, 189, 225: wherein it is described the structure/partitioned space whereby columns represents/encode the features and the rows the other/labeled data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Cronin with that of Wang for partitioning contents of the dataset into a features dataframe and a labels dataframe and encoding features data in the features dataframe.
The ordinary artisan would have been motivated to modify Wang in the manner set forth above for the purposes of cross categorizing a dataset such that columns represents features and rows represents entities [Cronin: paragraph 188].

Regarding Claim 4, Wang further teaches:
The apparatus of claim 1, further, comprising instructions: enrich, via at least one processor, the dataset by converting a feature into a plurality of features (paragraphs 5, 56: generating a plurality of additional solution/feature sets from an initial 

Regarding Claim 5, Cronin further teaches:
The apparatus of claim 1, wherein features to be combined are provided via campaign configuration request (paragraphs 327-328: wherein as stated, “each row corresponds to a registered voter and in which the groupings specified by the predictive record define naturally targetable voting blocs with each voting bloc predicted to be likely to react similarly to a common campaign message, a common campaign issue, and/or common campaign advertising”, or “each advertising group predicted to react similarly to a common advertising campaign”. Examiner’s note: Buchalter et al., US 2016/0071168 A1, also teaches this, see for example paragraphs 5, 12).

Regarding Claim 6, Wang further teaches:
The apparatus of claim 1, further, comprising instructions: drop, via at least one processor, an unusable feature from the dataset (paragraph 49: excluding poor features).

Regarding Claim 8, Wang further teaches:
The apparatus of claim 6, wherein an unusable feature is a feature with fewer than a specified number of values (paragraph 54: features evaluated and selected based on a performance score and an information criterion that would be based on the number of values constituting the feature).

Regarding Claim 9, Wang further teaches:
The apparatus of claim 6, wherein an unusable feature is a feature included in a set of features to exclude (paragraph 49: excluding poor features).

Regarding Claim 14, with Wang teaching the determination of rank/score for features as previously pointed out, Cronin further teaches:
The apparatus of claim 1, wherein the labels dataframe comprises a labels column that specifies for each row of the features dataframe whether a row is associated with a conversion, and wherein a score for each feature in the features dataframe is calculated based on the dependence of a feature on the labels column (paragraphs 519, 521, 535: wherein sales data/conversion is displayed in the rows/columns of the data). (Emphasis added).

Regarding Claim 15, Wang further teaches:
The apparatus of claim 1, further, comprising instructions: prune, via at least one processor, the scored features in the features dataframe such that the highest scored feature from a group of same type features remains for consideration as a top feature (paragraphs 18, 21, 38-39, 49: wherein it is discussed the ranking/scoring of features used for pruning and determining the best/top features).


Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2018/0300333 A1, in view of Cronin et al., US 2016/0364420 A1, and further in view of Seljan et al., US 2016/0275570 A1.

Regarding Claim 2, with Wang and Cronin teaching those limitations of the claim as previously pointed out, neither Wang nor Cronin may have explicitly taught:
The apparatus of claim 1, wherein the dataset comprises log level data, and wherein each row of the log level data represents a purchased ad. (Emphasis added).
However, Seljan shows (paragraph 49: log level data representing ad purchasing. Examiner’s note: Dalessandro et al., US 2015/0269495 A1, also teaches this, see paragraphs 36, 56: wherein as described the dataset is log level data and pertain to ad and purchasing data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Seljan with that of Wang and Cronin for having a dataset comprising log level data that represents a purchased ad.
The ordinary artisan would have been motivated to modify Wang and Cronin in the manner set forth above for the purposes of machine learning modeling of log level data on an operation advertising platform [Seljan: paragraph 49]. 

Regarding Claim 3, with Wang and Cronin teaching those limitations of the claim as previously pointed out, Seljan further teaches: 
The apparatus of claim 1, further, comprising instructions: filter, via at least one processor, the dataset such that data regarding impressions that resulted in a conversion is kept, and a specified fraction of data regarding impressions that did not result in a conversion is kept (paragraphs 15, 49: wherein as discussed, a weighted average of bids, that would include mostly converted impressions, is used in a machine learning modeling for operation of an advertising platform. Examiner’s note: Buchalter et al., US 2016/0071168 A1, also teaches this, see for example paragraphs 213-214).

Regarding Claim 7, with Wang and Cronin teaching those limitations of the claim as previously pointed out, Seljan further teaches: 
The apparatus of claim 6, wherein an unusable feature is a feature that is not available during bid time (paragraphs 5-6, 44, 49, 62: bids received in real time and most recent bids used as features in the machine learning modeling).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2018/0300333 A1, in view of Cronin et al., US 2016/0364420 A1, and further in view of Moffitt, “Guide to Encoding Categorical Values in Python”, Feb. 2017.

Regarding Claim 10, with Wang and Cronin teaching those limitations of the claim as previously pointed out, neither Wang nor Cronin may have explicitly taught:
The apparatus of claim 1, wherein the features data is encoded by label encoding string data. (Emphasis added).
However, Moffitt shows (pp. 6-8: wherein the well know label encoding of data is discussed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Moffitt with that of Wang and Cronin for using label encoding.
The ordinary artisan would have been motivated to modify Wang and Cronin in the manner set forth above for the purposes of encoding categorical values [Moffitt: p. 6].

Regarding Claim 11, with Wang and Cronin teaching those limitations of the claim as previously pointed out, Moffitt further teaches:
The apparatus of claim 1, wherein the features data is encoded by one-hot-encoding categorical features (pp. 8-10: wherein the well know one hot encoding of data is discussed).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2018/0300333 A1, in view of Cronin et al., US 2016/0364420 A1, and further in view of Verma, “Feature Selection Technique Using Homogeneity based cluster”, Jan-Feb 2015.

Claim 12, with Wang and Cronin teaching those limitations of the claim as previously pointed out, neither Wang nor Cronin may have explicitly taught:
The apparatus of claim 1, wherein the calculated scores are calculated using a Chi Square Test.
However, Verma shows (p. 1104: wherein as discussed, the Chi-Square test, that is a calculated score, is used on a feature for its selection. Examiner’s Note: Kaushik also teaches this, see for example p. 4; as well as Sengupta et al., US 2016/0364608 A1, paragraph 67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Verma with that of Wang and Cronin for calculating scores using a Chi Square test.
The ordinary artisan would have been motivated to modify Wang and Cronin in the manner set forth above for the purposes of selecting the best and optimal number features [Verma: Abstract].

Regarding Claim 13, with Wang and Cronin teaching those limitations of the claim as previously pointed out, Verma further teaches:
The apparatus of claim 1, wherein the calculated scores are calculated using a Random Forest method (pp. 1105-1106: Random Forest method in feature selection. Examiner’s Note: Kaushik also teaches this, see for example p. 5). 

Examiner's Note:
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously supplied PTO-892 for the relevant and pertinent prior art relating to this application where for example Seljan et al., US 2016/0275570 A1, teaches online advertising auctions and optimizing floor prices in auctions to serve advertisements to impression consumers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVE MISIR/Primary Examiner, Art Unit 2127